Title: Session of Virginia Council of State, 13 February 1778
From: Virginia Council of State
To: 



Friday February 13th 1778


present
Dudley Digges Esquire Lieutenant Governor
John BlairDavid Jameson &
Nathaniel HarrisonJames Madison jr
Esquires

A Warrant was issued by the Lieutenant Governor with the Advice of the Council, for one hundred pounds payable to Colonel Thomas Marshall upon Account for forwarding the recruiting his Regiment of State Artillery
The Lieutenant Governor having in the absence of the Governor received a Letter to his Excellency from the Treasury Board mentioning that on account of the great Demands from all Quarters on the Continental Treasury it had become necessary to draw on their Loan Office in this State for thirty five thousand Dollars payable to Alexander Rose Esquire for the purchase of Supplies for the Army; and desiring that the said Mr Rose might receive out of the Treasury of this State so much as he might not be able to negotiate at the said Loan Office the Commissioner thereof giving Certificates for the amount of the money so advanced, to be kept until he can exchange the same. The Board duly weighing the importance of this Business & the necessity of Complying with this request, advise the Lieutenant Governor notwithstanding the weak Condition of our own Treasury at present, to give a Warrant on the Treasury for Six thousand one hundred & eighty pounds eighteen Shillings equal to twenty thousand six hundred & three Dollars, & a Draught on Maurice Symonds Esquire Agent for the State at Charles Town for ten thousand Dollars more payable to said Mr Rose or order, which Sums together with what he has received at the Loan Office, amount to the thirty five thousand Dollars drawn for. But the Board at the same time advise the Lieutenant Governor or his Excellency the Governor if he should return in time, to write the Treasury Board, that there being a Loan Office here for the purpose of borrowing Money for the use of this State it can by no means consist with our Circumstances to lend Money till the Continental Loan office here may be enabled to repay it, which from appearances will not happen in any short time and that the Loan is made in complyance with the urgency of the occasion, and in full confidence that the Continental Treasury Board will in some short time repay the Money lent, either by remitting the same to the Treasury of this State, or by honouring the Governors Draught for the amount as soon as it shall become necessary to make it. The Lieutenant Governor accordingly issued his Warrant on the Treasurer in favor of Mr Rose for Six thousand one hundred & eighty pounds eighteen Shillings & a Draught on Maurice Symonds Esquire at Charles Town for ten thousand Dollars. a Letter was written Mr Symonds advising him thereof.
On considering the petition of Major Thomas Smith of Gloucester County the Board advise the Lieutenant Governor to grant him leave to apply to the Commanding Officer either at York or Hampton for a flag of Truce attending with a proper officer to go on Board any of the Ships of War belonging to the Enemy lying convenient to these Stations respectively to make application for thirteen Slaves which he has lost, and are said to be on board some of the said Ships.
On Considering the petition of Colonel Littleton Savage of Northampton County, in behalf of himself & others who have lost Slaves, which are supposed to be on board some of ye Enemy’s Ships; the Lieutenant Governor is advised to empower the County Lieutenant of the said County (no Troops being stationed at this time on that Shore) to send a proper officer of his Militia, to go with a Flag of Truce, attended by the owners of Such Slaves, in order to make application to have them returned.
Adjourned till tomorrow 10. oClock
Signed  Dudley Digges
John Blair
Nathl Harrison
David Jameson
James Madison jr
